Mr. Justice Van Orsdel
delivered the opinion of the Court:
The case falls clearly within the employers’ liability act. The oil-tank car arrived in the yard the morning of the accident over the Baltimore & Ohio Railroad, billed from Win-ton Junction, Ohio, to Cherry Hill, Virginia. The train that was being made up by the switching crew contained a number of cars from Baltimore, Maryland, destined to Fredericksburg, Virginia.
But two questions are presented, — negligence of defendant, and assumed risk. As to the former, we are of the opinion that there is a total failure to establish negligence on the part of defendant. While the evidence shows that the engine was moving at the rate of 4 miles per hour 8 or 10 feet from the tank car, there is no evidence to show the rate of speed at the point where the coupling was made. It must be assumed that the rate of speed decreased as it approached the coupling point, since plaintiff had time to adjust the knuckles with his hand, assume his position, and move the drawhead into position to make the coupling. While the rule of the company required a movement of the engine at not exceeding 2 miles per hour at the point of coupling, the speed could easily be reduced from 4 to 2 miles in a distance of 8 or 10 feet. If this could not he done, plaintiff is in poor position to invoke, *200as a ground of negligence, that the conductor should have signaled and stopped the engine. But it is not important. If it appeared that the engine was moving in violation of the rule, it would not establish the negligence of defendant unless the speed contributed to the accident. The testimony wholly fails to even intimate that the aceident was caused by the too rapid movement of the engine.
This largely disposes of plaintiff’s chief charge of negligence. It is insisted, however, that the conductor should have so controlled the movement of the engine as to have prevented the accident. It is not apparent just how this could have been accomplished. From plaintiff’s own statement, what did the conductor see? He saw plaintiff step upon the footboard, adjust the knuckles with his hand, take the usual position, and move the drawhead with his foot into position to make the coupling. Hp until the moment the couplings were meeting, equipment was perfect, knuckles adjusted and open, drawhead in place, and plaintiff in usual position. To urge that the conductor was derelict in not stopping the engine by signaling to prevent the accident is to require the impossible..
The common-law rule of negligence is not modified by the employers’ liability act. In Seaboard Air Line R. Co. v. Horton, 233 U. S. 492, 58 L. ed. 1062, L.R.A. 1915C, 1, 34 Sup. Ct. Rep. 635, Ann. Gas. 1915B, 475, 8 N. C. C. A. 834, the court, defining the act in this particular, said: “It was the intention of Congress to base the action upon negligence only, and to exclude responsibility of the carrier to its employees for defects and insufficiencies not attributable to negligence.’’' The common-law rule as to burden of proof remains unmodified.
Plaintiff’s assertion that he depended upon the conductor to so regulate the movement of the engine as to avoid injury to him is a mere conclusion without facts to justify it. The dereliction of the conductor cannot be proved by the mental processes of plaintiff, but can only be proved by facts upon which an act of negligence can be predicated. As we have shown, there was no condition apparent up to the moment of *201impact which was unusual or had even the appearance of danger. The statement of plaintiff that he “relied upon him (the conductor) to give signals in this case, as they always did when two of them worked together,” proves nothing, unless it appears that a condition arose calling for signals, and at a time when the signals, if promptly heeded by the engineer, would, with reasonable certainty, have prevented the accident.
That plaintiff did not expect the conductor to stop the engine before making the coupling is borne out by his testimony where he states that “at all times, whenever the couplings need adjustment, they never shut the engine off, as a rule. They go ahead and make the adjustment while the cars are in motion, and it is necessary to go between the cars, as you cannot reach them from the outside.” In answer to the question, “On such occasions what adjustments commonly have to be made?” he answered, “Opening knuckles and shoving draw-heads one way or the other.” It appears that whatever plaintiff in his mind may have expected from the signals of the conductor, it was not the duty of the conductor or the engineer to stop the engine before the coupling was made under the circumstances as they here existed.
In the recent case of Reese v. Philadelphia & R. R. Co. (present term) 239 U. S. 463, 60 L. ed. 384, 36 Sup. Ct. Rep. 134, where the alleged negligence on the part of the company consisted in the close proximity of two switching tracks, the court, through Mr. Justice McEeynolds, stated the facts upon which the railway company was relieved of the charge of negligence, as follows: “Deceased was a capable, experienced fireman in a night switching crew operating in the yard, which was properly lighted, and acquainted with the general conditions described. The cause was tried upon the theory that about midnight, November 18, 1912, while his engine was moving 5 miles per hour along one of the parallel tracks, he attempted to procure drinking water at a tap in the side, near the bottom, and 3 feet from the front of the tender; that in doing so his body was extended outside the line of both tender and «ngine, and crushed by contact with a freight car stand*202ing on the other parallel track; and that the railway negligently constructed and maintained these tracks too near each other.”
The facts in that case tend much stronger to establish negligence than do the facts in this. There, the accident was due to the existence of a condition of the tracks for which the railway company was responsible, but of which the employee had notice, while here, the accident was not due to any condition of the tracks or equipment, but to a contingency which could not be foreseen or .guarded against by any reasonable act of care or diligence on the part of the railway company.
Assumption of risk is only eliminated as a defense in cases coming under section 4 of the employers’ liability act, which provides as follows: “That in any action brought against any common carrier under or by virtue of any of the provisions of this act to recover damages for injuries to, or the death of, any of its employees, such employee shall not b.e held to have assumed the risks of his employment in any case where the violation by such common carrier of any statute enacted for the safety of employees contributed to the injury or death of such employee.” [35 Stat. at L. 65, chap. 149, Comp. Stat. 1913, § 8657.] Had plaintiff’s injury been caused through defective equipment, defendant would be estopped to interpose this defense. But the court below properly disposed of this feature of plaintiff’s case by directing a verdict for defendant on the count of the declaration charging defective equipment. Hence, “the defense of assumption of risk remains as at common law.” Southern R. Co. v. Crockett, 234 U. S. 725, 58 L. ed. 1564, 34 Sup. Ct. Rep. 897.
Plaintiff was a mature man thirty years' of age, with upwards of two years’ experience as a brakeman in the railroad yard where the accident occurred. The evidence discloses that he was familiar with the method of coupling cars on straight tracks and on curves. At the moment of the accident, he was, standing with his left foot on the footboard and his right on the drawhead, facing the coupling, and where he could see the cars coming together. It was daylight. He was doing his work in the customary way. His own witness Sparks testi*203fled that “it is common practice on railroads for a man to use his foot in pushing over a drawhead.” That plaintiff was not depending upon the engine stopping is clear from his own testimony that “they never did stop” the engine, and that “they never shut an engine off as a rule.” He was accustomed to go between the cars while in motion “at all times, whenever the couplings needed adjustment.”
If the rule of assumption of risk ever is to be applied, it would seem to constitute a complete defense in this case. The work of a railroad brakeman is at best hazardous business, and when one engages in this employment he assumes the risks incident to the business. The rule is well stated by Judge Cooley, as follows: “The rule is now well settled that, in general, when a servant, in the execution of his master’s business, receives an injury which befalls him from one of the risks incident to the business, he cannot hold the master responsible, but must bear the consequences himself. The reason most generally assigned for this rule is that the servant, when he engages in the employment, does so in view of all the incidental hazards, and that he and his employer, when making their negotiations, fixing the terms and agreeing upon the compensation that shall be paid to him, must have contemplated these as having an important bearing upon their stipulations. ;As the servant then knows that he will be exposed to the incidental risk, lie must be supposed to have contracted that, as between himself and the master, he would run this risk.’ ” Quoted from Tuttle v. Detroit, G. H. & M. R. Co. 122 U. S. 189, 30 L. ed. 1114, 7 Sup. Ct. Rep. 1166. To the same effect are Randall v. Baltimore & O. R. Co. 109 U. S. 478, 27 L. ed. 1003, 3 Sup. Ct. Rep. 322; Kolm v. McNulta, 147 U. S. 238, 37 L. ed. 150, 13 Sup. Ct. Rep. 298; Southern P. Co. v. Seley, 152 U. S. 145, 38 L. ed. 391, 14 Sup. Ct. Rep. 530.
Nor does the fact that the coupling was being made on a curve affect the application of the rule. In the Tuttle Case, where the brakeman was coupling cars on a sharp curve and the drawheads failed to meet, allowing the cars to come together, crushing the brakeman to death, the court said: “We have care*204fully read the evidence presented by the bill of exceptions, and, although it appears that the curve was a very sharp one at the place where the accident happened, yet we do not think that public policy requires the courts to lay down any rule of law to restrict a railroad company as to the curves it shall use in its freight depots and yards, where the safety of passengers and the public is not involved; much less that it should be left to the varying and uncertain opinions of juries to determine such an engineering question. * * * The brakeman and others employed to work in such situations must decide for themselves whether they will encounter the hazards incidental thereto; and if they decide to do so, they must be content to assume the risks. * * * It is for those who enter into such employments to exercise all that care and caution which the perils of the business in each case demand. The perils in the present case, arising from the sharpness of the curve, were seen and known. „They were not like the defects of unsafe machinery which the employer has neglected to repair, and which his employees have reason to suppose is in proper working condition. Everything was open and visible, and the deceased- had only to use his senses and his faculties to avoid the dangers to which he was exposed.”
In this unfortunate accident no fault can be attributed to the defendant company. The equipment was perfect; the couplings were adjusted in place in the customary manner, and the engine was moved back with usual care. At the crucial moment a contingency arose incident to the hazardous nature of his employment, when plaintiff slipped, and his foot was caught, with the resulting injury. It is a case which invokes our deepest sympathy; but we must adhere to the law as we find it, and the law does not make a railroad company an insurer against every misfortune that may befall its employees. Reese v. Philadelphia & R. R. Co. 239 U. S. 463, 60 L. ed. 384, 36 Sup. Ct. Rep. 134.
The motion for a directed verdict should have been sustained. The judgment is reversed, with costs, and the cause remanded for further proceedings not inconsistent with this opinion.

Reversed and remanded.